Appeal by defendant from three separate judgments of the Supreme Court, Queens County, all rendered May 19, 1972, two of which convicted him of robbery in the second degree and the third of robbery in the third degree, upon guilty pleas, and imposing concurrent sentences. Judgments reversed, on the law and in the exercise of discretion, and cases remanded to the Criminal Term for the purpose of (a) holding a .hearing upon defendant’s application to withdraw his pleas of guilty and (q) making a determination thereon de nova. Under the facts and circumstances of this case and in light of the recent decision in People v. McClain (32 N Y 2d 697), we feel it was an abuse of discretion to deny defendant’s application to withdraw his pleas of guilty without a hearing. Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, ,JJ., concur.